June 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         BRETT RICHARDS, Appellant

NO. 14-13-00413-CV                           V.

                           CHRIS TEBBE, Appellee
                     ________________________________

      This cause, an appeal from the judgment signed February 18, 2013 in favor
of appellee Chris Tebbe, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Brett Richards to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.